Order filed, February 04, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-01007-CV
                                 ____________

              THOMAS BEETS AND LESLIE BEETS, Appellant

                                         V.

  NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2, Appellee


                    On Appeal from the 344th District Court
                          Chambers County, Texas
                       Trial Court Cause No. CV28146


                                     ORDER

      The reporter’s record in this case was due January 26, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Terri Diagle, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM